Citation Nr: 1609020	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with drug and alcohol dependence.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran's representative submitted a written statement in February 2016 withdrawing the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the initial rating assigned for PTSD in a September 2008 rating decision.  In April 2010, the Veteran perfected an appeal of that issue.  

In a February 2016 written statement, the Veteran's representative stated the Veteran's desire to withdraw the appeal for an increased initial rating for PTSD.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


